Citation Nr: 0912393	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Michael D. Kitchens, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection and assigned a 
30 percent rating for PTSD, effective from September 2003.  

In January 2007, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In March 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDING OF FACT

During the course of the appeal, the Veteran's PTSD has not 
been manifested by occupational and social impairment, with 
reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

In the January 2005 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 30 percent 
disabling rating pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).


It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The record includes several VA examinations.  At a February 
2004 VA examination, the Veteran reported that approximately 
7 months prior, he recalled being raped during service, an 
experience he had previously repressed.  He reported a 
history of depression and a volatile relationship with his 
long-time roommate.  He was not working.  The diagnoses 
included bipolar disorder and the examiner assigned a GAF 
score of 70.  

The Veteran was initially diagnosed as having PTSD during the 
May 2004 Mental Health Assessment undertaken to confirm his 
psychiatric diagnosis and establish his current emotional 
functioning.  At that time, the Veteran complained of having 
difficulty sleeping with severe sleep disturbance, problems 
with anger, difficulty concentrating, hypervigilance, and 
strong startle response.  He stated that these symptoms have 
affected his social and occupational functioning.  He 
reported that he was "invited" to retire by his employer in 
1992 after 22 years because of his erratic behavior, 
including screaming at his boss and being irritable and 
difficult to work with.  He reportedly started his own 
business after that but was unable to continue after an 
accident.  Following testing, the Veteran was diagnosed as 
having severe PTSD, rule out major depressive disorder, 
recurrent vs. bipolar disorder, most recent phase depressed, 
and alcohol dependence in remission.  He was assigned a GAF 
score of 40.  The examiner commented that the Veteran showed 
severe depression symptoms that were not responding to 
medication, but may be temporarily exacerbated by his current 
cognitive therapy.  Given his past history and current 
symptomatology, the examiner characterized the Veteran as 
unemployable. 

During the October 2004 VA examination, the Veteran reported 
having a good relationship with his daughter and 
grandchildren whom he saw often.  He also noted the he had 
accepted early retirement in 1992.  Mental status examination 
revealed relevant and coherent speech, euthymic mood, and no 
evidence of hallucinations, delusions or cognitive slippage.  
The Veteran appeared mildly anxious, but was not outside the 
range of normal, and his affect was appropriate.  The 
examiner also noted that the Veteran appeared to have 
suffered from depression and anxiety for many years and was 
disabled from these conditions.  The Veteran was diagnosed as 
having chronic PTSD (symptoms described as moderate), bipolar 
disorder, and alcohol dependence in remission.  He was 
assigned a GAF score of 50.  The examiner noted that the 
Veteran was currently unable to work, due to several factors, 
both psychological and physical.  

In March 2006, the Veteran was afforded another VA 
examination.  At that time, the Veteran complained of having 
nightmares three times a week of his inservice stressor, 
memory loss and anxiety.  He stated that he did not associate 
with people he did not know and did not go out during the 
day.  The examiner noted that the Veteran confused nightmares 
and flashbacks and was vague concerning specific symptoms of 
PTSD.  The Veteran reported that he took early retirement in 
1994, but when he was employed, he had a hard time getting 
along with others.  The Veteran stated that he was married 
for 5 years and divorced due to parental interference and not 
due to PTSD symptoms.  Mental status examination revealed 
that the Veteran was overall mentally intact with logical, 
coherent, and relevant thought processes.  The Veteran 
appeared anxious and edgy, but presented as articulate, 
verbal, and intelligent with good social skills and was well 
groomed.  He was oriented to time, place, person and 
situation; his affect was spontaneous; his reasoning and 
verbal comprehension were good; and he did not exhibit any 
psychomotor slowing or agitation.  The Veteran's 
concentration and memory were found to be poor.  A review of 
psychological symptoms resulted in the endorsement of 
anxiety, panic attacks, depression, insomnia, and 
hypersomnia.  The Veteran also indicated having manic 
episodes, crying spells, anhedonia, nightmares, and anger 
problems.  He denied having hallucinations, but was paranoid 
of others.  He stated that he had about 12 suicide attempts 
starting at age 14.  The Veteran was diagnosed as having 
bipolar disorder with a GAF score of 35 to 40 and PTSD with a 
GAF score of 50.  The Veteran was also diagnosed as having 
Axis II disorders of personality disorder with borderline and 
histrionic features.  The examiner opined that the Veteran 
had substantial impairment with regard to social and 
occupational functioning; he limited his social contacts to 
very few people and had a history of irrational and dangerous 
behavior.  The examiner further opined that the Veteran's 
symptoms were somewhat mixed and his troubles and symptoms 
were more likely than not attributable to his Axis II and 
bipolar disorders.  It was also noted that the Veteran 
produced very exaggerated Minnesota Multiphasic Personality 
Inventory-II and malingering could not be ruled out.  

The Veteran also received VA psychiatric treatment.  In 
January 2005, the Veteran reported having trouble with 
nightmare and memory, but sleep, appetite, energy, 
concentration, socializing, irritability, interests, and 
self-esteem were good.  During June 2008 treatment, the 
Veteran continued to complain of having nightmares, 
flashbacks, and intrusive thoughts, but denied having 
paranoia, delusional thinking, perceptual disturbances, and 
suicidal or homicidal ideation.  Mental status examination 
revealed appearance well groomed, good response to verbal 
stimuli, good eye contact, speech well modulated with normal 
tone and volume, thought content clear and organized, future 
goal oriented with good insight, and intact judgment.  The 
Veteran was diagnosed as having a history of PTSD and major-
depressive disorder.

Applying the rating criteria to the facts of the case, the 
Board finds that the evidence does not support a rating in 
excess of 30 percent for PTSD for any time during the appeal 
period.  The Veteran's PTSD has been manifested by varying 
degrees of occupational and social impairment, as 
demonstrated by the assignment of a GAF score of 40 when 
initially diagnosed with PTSD in May 2004, but GAF scores of 
50 beginning shortly thereafter.  However, the medical 
evidence shows that he is overall mentally intact with 
logical, coherent, and relevant thought processes.  At the 
most recent VA examination, the Veteran's concentration and 
memory were found to be poor; however, his reasoning and 
verbal comprehension were good and he did not exhibit any 
psychomotor slowing or agitation.  

The Veteran's symptoms and GAF scores during treatment and 
the VA examinations met the criteria for a 30 percent rating.  
Although a GAF score of 50 indicates serious symptoms, the 
evidence does not show that Veteran's condition approximates 
a 50 percent rating.  The Veteran did exhibit serious 
symptoms as shown by the medical evidence above; however, the 
March 2006 examiner opined that his troubles and symptoms 
were more likely than not attributable to his Axis II and 
bipolar disorders, for which that examiner assigned a 
separate GAF score.  Significantly, the Veteran stated that 
his divorce was not caused by his PTSD symptoms and that he 
had a good relationship with his daughter and grandchildren. 
The Veteran reported that he took early retirement in 
approximately 1994, due in part to his erratic behavior, and 
VA examinations have included the notation that he is 
unemployable.  The Board notes, however, that his inability 
to work was attributed to both psychological and physical 
factors.  Furthermore, during recent VA treatment in June 
2008, the Veteran showed marked improvement in his PTSD 
symptoms and he was diagnosed as having only a history of 
PTSD.  

Looking at his symptoms as a whole, the Veteran's symptoms do 
not more nearly approximate the criteria for a 50 percent 
rating.  As shown above, the treatment records do not show 
that the Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9440.

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The very symptoms manifested by the 
Veteran's PTSD and discussed above are included in the 
schedular rating criteria.  The Veteran's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected PTSD is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of September 19, 2003, the date of his claim, 
and a 30 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the Veteran 
psychiatric examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


